Citation Nr: 1234203	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  09-49 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Entitlement to service connection for residuals of a right index finger injury.
 
2.  Entitlement to service connection for gastroenteritis.
 
3.  Entitlement to service connection for residuals of a right eye injury.
 
 
ATTORNEY FOR THE BOARD
 
M. Turner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran's service records show that he had a period of honorable military service from October 7, 1980 to November 6, 1984.  A subsequent period of service, from November 7, 1984 to August 28, 1987, was determined to be dishonorable in a June 2006 administrative decision.  The character of discharge determination is not an issue on appeal.
 
This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina.  It was remanded by the Board for additional development in April 2011, and has now been returned to the Board.  
 
 
FINDINGS OF FACT
 
1.  The character of the Veteran's service prior to November 7, 1984 was honorable; the character of his service from November 7, 1984 was dishonorable, based on a pattern of willful and persistent misconduct.  
 
2.  Gastroenteritis was not shown to have begun or to have been made worse during the Veteran's honorable period of service.
 
3.  Right index finger arthritis is not shown to be related to an in-service injury, and it was not compensably disabling within one year of the appellant's separation from his term of honorable active duty service.
 
4.  A chronic right eye disorder was not demonstrated during the appellant's honorable active duty service, and it is not shown to be related thereto.
 
 
CONCLUSIONS OF LAW
 
1.  Gastroenteritis was not incurred or aggravated during the Veteran's honorable period of service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).
 
2.  Chronic residuals of a right index finger injury were not incurred in or aggravated during the Veteran's honorable period of service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).
 
3.  A chronic right eye disorder was not incurred or aggravated during the Veteran's honorable period of service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of the evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This case was most recently readjudicated in August 2012.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
Service connection
 
The Veteran contends that he has gastroenteritis, a right index finger disorder, and a right eye disorder as a result of his military service.  
 
Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection for arthritis may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA General Counsel Precedent Opinion 61-91 is instructive as to the applicability of the provisions governing presumptive service connection.  That opinion concludes that unless VA determines that an individual was guilty of an offense listed in 38 U.S.C. § 6104 (mutiny, treason, sabotage, or rendering assistance to an enemy of the United States or its allies), or the individual is convicted of an offense listed in 38 U.S.C. § 6105(b) (mutiny or sedition, aiding the enemy, or spying) . . ., a discharge under dishonorable conditions does not bar such individual from receiving VA benefits based on a prior period of service which terminated under honorable conditions.  VAOPGCPREC 61-91 (July 17, 1991).  Hence, because the appellant was not discharged from service under one of the offenses listed at 38 U.S.C.A. §§ 6104 or 6105, if arthritis of the right index finger became compensably disabling within a year of his separation in November 1984, his dishonorable service will not stand as a bar to service connection.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
To establish entitlement to service connection for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
 
A. Gastroenteritis
 
The Veteran's service treatment records show that he was seen for stomach pain in January 1981.  An abdominal exam was unremarkable.  The Veteran was diagnosed with gastroenteritis and given light duty for one day.  In August 1981 the Veteran was seen for complaints of body pains with some vomiting.  He was diagnosed with viral gastritis.  During the Veteran's dishonorable period of service, he was treated for gastroenteritis in July and August 1987.  In August 1987, the examiner found that gastroenteritis had resolved.
 
In his October 2007 claim the Veteran reported that his stomach disorder started "on active duty."  He wrote that he was then treated with medication and he continued to take medication due to digestion problems.  
 
At his August 2011 VA examination, the Veteran reported that he started having gastrointestinal problems in 1984.  He reported that he was seen for nausea and vomiting, given some type of medication, put on bed rest for a day or two, and then returned to duty.  He reported that he had since had intermittent symptoms with remissions.  The Veteran reported that now he usually has bouts of nausea about every other month.  Following an examination the Veteran was diagnosed with gastroenteritis.  The VA examiner opined that gastroenteritis was less likely than not related to his honorable period of military service.  The examiner found that there was only one episode of viral gastroenteritis during the appellant's honorable service, and that the next entries were six years later, i.e., during a term of dishonorable period of service.  
 
The evidence preponderates against finding that it is at least as likely as not that the Veteran's gastroenteritis is related to his military service.  According to the VA examiner, the episode of gastroenteritis during the Veteran's period of honorable service resolved.  While the Veteran reported to the VA examiner that his symptoms started in 1984, that is inconsistent with the treatment records, which show an episode of viral gastritis in August 1981 and no further gastrointestinal problems until July 1987.  The Veteran's November 1984 reenlistment physical showed no abdominal or gastrointestinal problems, a finding that is consistent with the other service treatment records, which just show isolated instances of viral gastroenteritis in 1981 and 1987; and a finding that is not consistent with the Veteran's contention that he started having chronic stomach problems in 1984.  It bears emphasis that between 1981 and 1987 no episodes of gastroenteritis were reported, and while the appellant is competent to report complaints of stomach problems since service, there is no competent evidence linking any current gastroenteritis to service.  

While the appellant may believe that his current gastroenteritis is related to service, as a lay person untrained in the field of medicine the appellant is not competent to offer to offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Given that the only medical opinion evidence of record preponderates against the appellant, service connection must be denied.  
 
B.  Right index finger
 
Service treatment records reflect that in December 1980 the Veteran hit his right index finger, and developed a hematoma on the plantar aspect.  There was a full range of motion, no edema and no neurological problem.  There was some pain on palpation.  The health care treated the disorder by popping a blister to relieve pressure and prescribing bacitracin and a band-aid.  The Veteran was advised to keep the finger clean.  There was no further treatment for the right index finger in service.  No finger problems were noted on the Veteran's reenlistment physical in November 1984 or at his discharge physical in April 1987.
 
In his October 2007 claim the Veteran reported that he injured his right index finger on active duty and he still had pain and swelling in his finger.
 
At an August 2011 VA examination the Veteran reported that his right index finger was hit with a riot baton during riot control training in 1983.  He stated that he was seen at the clinic where x-rays were taken, and he was told that the finger was fractured.  He reported that the finger was wrapped with some type of tape and gauze but no splint or finger cast.  After x-rays and physical examination of the finger, the August 2011 examiner diagnosed traumatic or degenerative arthritis.
 
The VA examiner opined that it was less likely than not that the Veteran's right finger disorder was related to his military service.  The examiner observed that there was only one entry in the service treatment records pertaining to the right index finger.  The examiner could not find any continuity of care for this disorder.  The Veteran did have some mild osteoarthritis of the right index finger, but the examiner opined that it was impossible to ascertain when this occurred.
 
The most probative evidence preponderates against finding that a chronic right index finger disorder is related to his military service.  While the Veteran claims that he had pain in his right index finger since being hit with a riot baton in 1983, there is no mention of this incident in the service treatment records.  There is only one entry pertaining to the right index finger from December 1980, documenting a minor injury that was treated by popping a blister, applying bacitracin, and adding a band aid.  The Veteran has not provided any medical evidence linking right index finger arthritis to anything that occurred during his period of honorable service.  There is no evidence of compensably disabling right finger arthritis within one year of the Veteran's separation from active duty.  Given these facts, the Board finds that the preponderance of the evidence is against entitlement to service connection for residuals of a right index finger injury.  
 
C.  Right eye

In September 1984, the Veteran was seen after an insect flew into his right eye and he felt that something was still in his eye.  Physical examination revealed no corneal abrasion, but the sclera was red.  The diagnosis was irritation of the right eye.  

The Veteran's eyes were assessed as normal at his reenlistment physical in November 1984.

During his dishonorable period of service, in October 1986, he was seen for a possible right eye corneal abrasion.  He was sent to ophthalmology and reportedly given eye drops.  The Veteran claimed his vision was blurry and that it took awhile for him to focus.  There was no follow up.  The Veteran's eyes were assessed as normal at his April 1987 separation physical. 
 
In his October 2007 claim the Veteran reported that he injured his eye and still had trouble with his vision.
 
At his VA examination in August 2011, the Veteran reported that he injured his right eye in October 1986, i.e., during his term of dishonorable service.  He was unsure of the injury but recalled being hit in the right eye during riot training.  
 
Examination of the right eye revealed no diplopia, funduscopic examination findings were normal, distant vision was 20/60 uncorrected and 20/20 corrected.  Slit lamp findings were normal.  There were no findings of abnormal lachrymal duct functioning, abnormal eyelids, or chronic conjunctivitis.  There were no residuals of an eye injury, lagophtalamos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  The examiner diagnosed diabetes without retinopathy.   The examiner opined that there was no evidence in 2011 of a preexisting right eye injury. 
 
The evidence preponderates against finding that the Veteran has residuals of a right eye injury that are related to his period of honorable service.  The VA examiner found no evidence of residuals of an eye injury.  While the Veteran was diagnosed with diabetes at an August 2011 examination, the appellant has not presented any medical evidence indicating that he has a disorder involving the right eye or any residuals of a right eye injury.  Finally, with respect to any right eye injury that may have been incurred in October 1986, such an injury would have been incurred during a term of dishonorable service.  The law bars payment of benefits for injuries incurred during a dishonorable period of service.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12a.

The claim is denied.
 
With respect to each of the claims addressed the Board considered the benefit of the doubt doctrine, however, the preponderance of the evidence is against the Veteran's claims.  As such the doctrine is not for application.  38 U.S.C.A. § 5107(b). 
 

ORDER
 
Entitlement to service connection for gastroenteritis is denied.
 
Entitlement to service connection for residuals of a right index finger injury is denied.
 
Entitlement to service connection for residuals of a right eye injury is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


